Title: From John Adams to Timothy Pickering, 15 January 1799
From: Adams, John
To: Pickering, Timothy



January 15. 1799

The President of the United States requests the Secretary of State to prepare the Draught of a Project of a Treaty, and a Consular Convention such as in his opinion might at this day be acceeded to by the United States if proposed by France. It is his Desire that the Secretary of State would avail himself of the Advice and Assistance of all the heads of Departments in the formation of this Composition to be compleated as soon as the Pressure of other Business of more immediate Necessity will permit. The President Necessity of inevitable Confidence will be obvious.

John Adams